Title: To Alexander Hamilton from Robert Morris, 18 December 1795
From: Morris, Robert
To: Hamilton, Alexander



Alexander Hamilton Esqre New York
Dear Sir
Philada December 18. 1795

Your friendly letter of the 14th came to hand on the 16th. It should have been answered yesterday, but my engagements did not permit. I wrote to you on the 16th of Novemr last mentioning a Negotiation opened with Boston in consequence of which I expected to redeem $140,000 Deferred Debt which I have pledged there. This Negotiation was opened under the auspices of Mr Swan, but I begin to think now that like many other things which look promising in the Outsett, it will go off in Air. I shall therefore gladly acquiesce with the proposition contained in your letter of the 14 Inst. My Estate called Morrisville formerly the Delaware Works, is worth upwards of Three hundred thousand Dollars. A person proposing to buy it two years ago proposed two hundred and fifty thousand as the price, and I have since then added Several Improvements and valuable buildings and shall continue doing so, because I persevere in my desire of having a Manufactoring Town there. I have already borrowed upon the Security of this Estate the Amot of about One hundred thousand Dollars for which it is mortgaged. I propose to give to you or to Mr Church as you please a Mortgage upon the same Estate for the Amot of his Claim with my Bond payable as you mention with Interest annually—if the Deferred Debt is changed into Money, or for the stock say one hundred thousand Dollars deferred Debt if that is to remain the Claim. If it is to be changed to a Money Debt the price must be fixed I suppose according to the price of the day, & then the Bond will carry Interest from the date. I am ready to fix it either way and agreeably to what you shall think right. The Security now proposed I consider as ample, even for a much larger sum than will be charged upon it after Mr Churchs is added to the other. Besides that it is ample it is also a Saleable property. There are not less than 17 Farms and the Land (about 3000 acres) has lately risen from £ 10 & £ 12. to above £ 15 p Acre through that neighborhood. I have in all about sixty Houses Three ferries, two Fisheries, Grist Mill, Brewery, Bake House, slitting & Rolling Mill, Fulling Mill, snuff Mill saw Mill, Quarry &ca. It is one of those lively Estates that brings in a Regular annual Income which is constantly increasing. My son Robert lives there and I think it the first Estate and the best for a Gentlemans Residence of any in America. In short I expect to double its present value in the Course of a few years. I observe you seem to think it may be necessary for me to justify my Conduct if I give you Security. I have no such Idea, I want time and nothing but time to pay every farthing that I owe in the World, and I have Property that will do that and leave to myself and family enough to Satisfy Ambition, if they should be ambitious, or Avarice should they be avaricious. I did not know that you had become uneasy on this Subject but I suppose the Stories that are propagated have made you so, and I am not surprized at it. I want Ready Money sadly, but it is not want of property—property however will not command Ready Money at this time without great sacrifices. I do not like to sacrifice if I can help it, because I have worked hard to get what I have, and I will fight a good Battle to keep it. Another year will probably produce the Change in my situation which I wish & altho’ you give me five Years to pay Mr Church I will do it sooner if sooner it shall be convenient.
I am Dr Sir   Yours &ca

RM

P.S. If you agree I will have a Mortgage drafted & send it for your Inspection.
RM
